        Case 3:17-cv-01577-BAJ-RLB       Document 21     06/11/20 Page 1 of 5




                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


WILLY AGUIRRE, ET AL.                                                CIVIL ACTION

VERSUS

BANKERS SPECIALTY INSURANCE                                NO.:17-01577-BAJ-RLB
COMPANY, ET AL.


                              RULING AND ORDER


      Before the Court is Defendant Bankers Specialty Insurance Company’s

Motion to Dismiss Pursuant to FRCP 37(d) (Doc. 18). Plaintiffs did not file an

opposition to the motion. For the reasons stated herein, Defendant’s Motion is

GRANTED.

I.    BACKGROUND

      In 2016, Plaintiffs sustained damage to their home in Denham Springs,

Louisiana, as a result of flooding. (Doc. 1 at p. 4). Plaintiffs allege that they timely

reported their losses to Defendant, and Defendant sent an adjuster to their home.

Plaintiffs allege that Defendant prepared a damage estimate that failed to comply

with the provisions of their policy, and that they were forced to sign and submit a

Proof of Loss form to Defendant, based on this damage estimate, to receive a payment.

(Id. at p. 5). Plaintiffs claim that numerous items covered under the policy were

omitted from the estimate; thus, the insurance proceeds paid by Defendant failed to

adequately compensate them for all of their covered losses. (Id.)



                                           1
        Case 3:17-cv-01577-BAJ-RLB       Document 21    06/11/20 Page 2 of 5




      On November 3, 2017, Plaintiffs filed their Complaint (Doc. 1), alleging breach

of contract. Defendant later filed the instant motion, requesting dismissal of this

action pursuant to Federal Rule of Civil Procedure 37 for Plaintiffs’ failure to attend

depositions. Defendant asserts that it attempted to conduct depositions with

Plaintiffs on two occasions. Defendant first attempted to depose Plaintiffs on

November 11, 2019. Although Defendant previously served Plaintiffs with proper

notice of the deposition, shortly before the deposition was scheduled to begin,

Plaintiffs informed Defendant that they would not be appearing. Plaintiffs did not

provide an explanation for their absence. Defendant attempted to depose Plaintiffs

again on December 26, 2019. Defendant served proper notice of the deposition upon

the Plaintiffs, and Plaintiffs confirmed their attendance. However, once again

Plaintiffs failed to appear without providing an explanation. Defendant argues that

the deadline for discovery has now passed without a deposition of the Plaintiffs.

Defendant requests the Court to dismiss Plaintiffs’ claims with prejudice for their

failure to appear for the depositions pursuant to Federal Rule of Civil Procedure 37.

II.   LEGAL STANDARD

      Under Federal Rule of Procedure 37, a court may sanction a party if the party

fails to attend its own deposition when served with proper notice. Fed. R. Civ. P.

37(d)(1). Rule 37 empowers the district court to compel compliance with federal

discovery procedures through a broad choice of remedies and penalties, including

dismissal with prejudice. Griffin v. Aluminum Co. of America, 564 F.2d 1171, 1172

(5th Cir. 1977). Dismissal with prejudice is a harsh action, to be used only in extreme



                                          2
        Case 3:17-cv-01577-BAJ-RLB      Document 21     06/11/20 Page 3 of 5




circumstances and deliberate, repeated refusals to comply with discovery orders

justify the use of this ultimate action. Id.; Bonaventure v. Butler, 593 F.2d 625, 626

(5th Cir. 1979).

III.   DISCUSSION

       The United States Court of Appeals for the Fifth Circuit has approved

dismissal as a sanction imposed under Rule 37(d) where a plaintiff’s failure to comply

with discovery has involved either repeated refusals or an indication that a party

fully understands the importance of discovery obligations coupled with a bad faith

refusal to comply. Griffin v. Aluminum Co. of America, 564 F.2d 1171, 1172 (5th Cir.

1977). A single default is not enough to warrant a dismissal. See Id. “A Rule 37

dismissal is proper if the refusal to cooperate resulted from willfulness or bad faith

and is accompanied by a clear record of delay or contumacious conduct.” Pegues v.

PGW Auto Glass, L.L.C, 451 Fed.Appx. 417 (5th Cir. 2011) (citing FDIC v. Conner, 20

F.3d 1376, 1380 (5th Cir. 1994).

       Plaintiffs did not file an opposition to this motion; thus, the Court does not

have the opportunity to consider an alternative explanation for Plaintiffs’ failure to

be deposed, such as a misunderstanding of the obligation or no knowledge of the

deposition. To show that Defendant properly noticed Plaintiffs for both depositions,

Defendant attached copies of email correspondence and the notices of the depositions.

Defendant noticed Plaintiffs for the November deposition (Doc. 19-3) and the

December deposition (Doc. 19-6). Defendant also attached a copy of the transcript

from the second deposition which evidences Plaintiffs’ failure to show. (Doc. 19-8).



                                          3
        Case 3:17-cv-01577-BAJ-RLB        Document 21     06/11/20 Page 4 of 5




According to the transcript, Plaintiffs’ counsel was in attendance for the deposition

and stated that he “has tried to touch base with Plaintiffs to no avail.” (Id. at pp. 1-

2).

      The Court finds that Plaintiffs’ failure to attend the depositions twice

constitutes contumacious conduct and is sanctionable under Rule 37(d). Plaintiffs

were required to comply with discovery procedures and have failed to do so twice and

have failed to comply within the discovery period established by the Court. The Court

finds Plaintiffs’ failure to be willful because Plaintiffs cancelled the first deposition

without notice and failed to attend the second, even failing to notify their attorney

that they would not be in attendance. Nearly six months have passed since the last

scheduled deposition and nearly three months have passed since the discovery

deadline. Since then, Plaintiffs have not filed any motions or made any attempts to

ameliorate the effects of their conduct. Plaintiffs’ willful disregard of this discovery

obligation has delayed the advancement of this case and has greatly inconvenienced

the Defendant. Thus, Plaintiffs’ willful conduct, failure to tender a justifiable excuse,

failure to communicate with their own counsel, and the resultant delays constitute

circumstances that warrant the dismissal of this case.




                                           4
       Case 3:17-cv-01577-BAJ-RLB   Document 21    06/11/20 Page 5 of 5




Accordingly,

      IT IS ORDERED that Defendant’s Motion is GRANTED.

      IT IS FURTHER ORDERED that Plaintiffs’ claim is DISMISSED WITH

PREJUDICE.



                            Baton Rouge, Louisiana, this 11th day of June, 2020



                                    _______________________________________
                                    JUDGE BRIAN A. JACKSON
                                    UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF LOUISIANA




                                      5
